Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous allowance action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.  In this application claims 21-40 are pending in which claims 1-20 are cancelled and claims 21, 28, and 35 are in independent forms.

Priority







	Acknowledgment is made of applicant's claims benefit of continuation of Application No. 14/075,598 filed 11/8/2013 now Patent No. 9,037,540 in which is continuation of Application No. 13/757,024 filed 2/1/2013 now Patent No. 8,600,934 in which is continuation of application no. 12/928,998 filed 12/23/2010 patent no. 8,370,298 in which is continuation of Application No. 12/157,772 filed 6/13/2008 now Patent No. 7,885,925 in which is continuation of Application No. 11/269,498 filed11/8/2005 now Abandoned and benefit of provisional application no. 60/626,121 filed 11/8/2004. 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 1/31/2022 has been received and entered into the record.  Since the Information Disclosure Statement complies with the 

ALLOWANCE
	Claims 21-40 are allowed over the prior art made of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee United States Patent No. 10,204,338.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157 

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157